OPINION ON REHEARING.
The opinion of the court was delivered by
Porter, J.:
A petition for rehearing was granted in this case. The action involves the question whether Ruggles’s addition is a part of the city of Emporia. On the former hearing plaintiff in error relied upon two grounds: (1) That the act of 1877 (Laws 1877, ch. 196) vacated Ruggles’s addition to the city of Emporia; (2) that a certain ordinance, of the city, passed in 1884, by which the city claimed that the addition was annexed, was invalid. In the former opinion but one question was considered, and, upon determining that the act of 1877 only vacated certain streets in the addition, it was not deemed necessary to consider the second contention of plaintiff in error. It was assumed from the briefs that Ruggles’s addition was at one time within the city, and, if the act of 1877 did not have the effect to vacate and detach it, it was still a part of the city. It appears, however, that at the time the act of 1877 was passed the addition was not, and never had been, a part of the city, and the only question after all is whether the ordinance of 1884 had the effect of annexing the addition. For these reasons the rehearing was allowed. Plaintiff in error now concedes that the act of 1877 has nothing to do with the case, but insists that the *17ordinance was insufficient to annex the addition. The ordinance in question reads as follows:
“An ordinance annexing Lewis’s addition, Mrs. Lewis’s addition, Ruggles’s addition, Kellogg’s addition, Heritage’s addition, Perley’s addition, Potwin’s subdivision, Normal and Cottonwood Place to the city of Emporia.
“Whereas, those certain parcels of land lying adjacent to the city of Emporia, Lyon county, state of Kansas, and known respectively as Lewis’s addition to Emporia, Mrs. Lewis’s addition to the city of Emporia, Ruggles’s addition to the town of Emporia, Kellogg’s addition to.Emporia, Heritage’s addition to the town of Emporia, Perley’s addition to the city of Emporia, Potwin’s subdivision, Normal and Cottonwood Place have been subdivided into town lots; and, whereas, plats thereof have been filed in the office of the register of deeds for Lyon county, state of Kansas: therefore,

“Be it ordained by the mayor and couneilmen of the city of Emporia, Lyon county, stafte of Kansas:

“Section 1. That all such portions of Lewis’s addition to Emporia, Mrs. Lewis’s addition to the city of Emporia, Kellogg’s addition to Emporia, Heritage’s addition to the town of Emporia, Perley’s addition to the city of Emporia, Potwin’s subdivision, Normal and Cottonwood Place -as are surveyed and subdivided into town lots and platted and recorded as aforesaid be, and the same are hereby, annexed to the said city of Emporia, and made to all intents and for all purposes contemplated in the law under which said city is incorporated a part of said city.
“Sec. 2. That the several parcels of land taken into said city by this ordinance be, and the same are hereby, attached to the several wards of said city, for municipal purposes, in the following manner, to wit: Lewis’s addition to Emporia, to the first ward; Mrs. Lewis’s addition to the city of Emporia, to the first ward; Ruggles’s addition to the town of Emporia, to the third ward; Kellogg’s addition to Emporia, to the fourth ward; Heritage’s addition to the town of Emporia, to the first ward; Perley’s addition to the city of Emporia, to the fourth ward; Potwin’s subdivision to the second ward; Normal, to the first ward; and Cottonwood Place, to the second ward.
*18“Sec. 3. This ordinance shall take effect and be in force from and after its publication once in the Emporia Daily Republican.
“Approved March 17, A. D. 1884.
S. B. Warren, Mayor.’’
It was evidently the intention of the city to annex Ruggles’s addition. This purpose appears in the title, in the preamble, and in section 2; but in section 1, which enumerates what additions are annexed, Ruggles’s addition does not appear. In section 2 the ordinance attempts to attach Ruggles’s addition to the third ward of the city, evidently upon the assumption that the addition had been named in the preceding section. The evidence shows that for eighteen years the city has exercised authority over the addition and levied and collected general and special taxes thereon, and treated the territory in all respects as though it had been annexed by this ordinance and as constituting an integral part of the city.
Whether the omission of the name of Ruggles’s addition from section 1 of the ordinance rendered the ordinance inoperative as to this addition it is not necessary to decide, for a much more serious difficulty confronts plaintiff in error. By this proceeding it makes a collateral attack upon the municipal existence of the city of Emporia, and assails its corporate integrity, as was said in Topeka v. Dwyer, 70 Kan. 244, 247, 78 Pac. 417, “in the same manner as if the city’s original organization were attacked, since every extension of corporate limits to include new territory is to that extent a reorganization.” Under the authority of that case this cannot be permitted. There was an attempt by the city to annex this territory by the ordinance, followed by an actual extension of municipal authority over it for a long period of years. We hold that the ordinance furnished sufficient “color of law” upon which to base the city’s claim that the addition was annexed, and, being acted upon by the city for eighteen years without protest or question, the addition was in *19fact a part of the city; and the authority of the city to exercise municipal functions over and to treat it as an integral part of the city “cannot be collaterally drawn in question by private parties.” (In re Short, Petitioner, 47 Kan. 250, 27 Pac. 1005; Levitt v. Wilson, post.
The authorities are collated and discussed so fully in Topeka v. Dwyer, 70 Kan. 244, that we deem it unnecessary to cite them here. The judgment is affirmed.
All the Justices concurring.